Citation Nr: 9908199	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  92-15 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for arthritis of the 
right hip, status post total hip replacement, currently rated 
as 30 percent disabling.

2.  Entitlement to an increased rating for arthritis and 
synovitis of the right knee, currently rated as 10 percent 
disabling.

3.  Entitlement to an increased rating for arthritis of the 
left knee, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1953.

This appeal arises from a March 1992 rating decision of the 
Chicago, Illinois, Regional Office (RO).  In that decision, 
the RO denied entitlement to a compensable rating for a right 
knee disability.  In a November 1997 rating decision, the RO 
increased the rating for the veteran's right knee disability 
to 10 percent.  The veteran has continued his appeal on that 
issue, and he is seeking a rating of greater than 10 percent 
for that disability.

This appeal also arises from a November 1994 rating decision, 
in which the RO assigned a 10 percent rating for a right hip 
disability.  In an October 1998 rating decision, the RO 
increased the rating for the right hip disability to 30 
percent.  The veteran has continued his appeal for a higher 
rating for his right hip disability, and he is seeking a 
rating of greater than 30 percent.  The present appeal also 
arises from the assignment, in the October 1998 rating 
decision, of a 10 percent rating for a left knee disability.  
The veteran is seeking a rating higher than 10 percent for 
his left knee disability.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's right hip disability, including arthritis, 
and status post total hip replacement, is currently 
manifested by more than minimal weakness, pain, limitation of 
motion, and fatigue, and by a one half inch shortening of the 
right leg.

3.  Arthritis and synovitis of the veteran's right knee is 
currently manifested by x-ray evidence of arthritis, with 
intermittent swelling, slight limitation of motion, and pain 
at the extremes of the range of motion.

4.  Arthritis of the veteran's left knee is currently 
manifested by x-ray evidence of arthritis, with slight 
limitation of motion, pain on motion, and diminished function 
due to fatigability, pain, and weakness with repeated motion.

5.  The veteran's left knee has medial instability, with no 
more than slight symptomatology.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent disability rating for 
arthritis of the right hip, status post total hip 
replacement, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 
4.59, 4.71a, Diagnostic Codes 5054, 5275 (1998).

2.  The criteria for a disability rating in excess of 10 
percent for arthritis and synovitis of the right knee have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5020, 5257, 5260, 5261 (1998).

3.  The criteria for a 20 percent disability rating for 
arthritis of the left knee have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5020, 
5260, 5261 (1998).

4.  A separate disability rating of 10 percent is warranted 
for instability of the left knee.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased disability ratings for 
disabilities of the right hip, right knee, and left knee.  A 
person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court"), has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  When a veteran has 
presented a well grounded claim within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), the Department of Veterans 
Affairs (VA) has a duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107(a) (West 1991).

The veteran contends that his right knee disability has 
worsened since 1959, when the RO reduced the rating for that 
disability from 10 percent to 0 percent.  The Court has 
established that a claim for an increased rating for a 
disability is generally well grounded when an appellant 
indicates that the severity of the disability has increased.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  
The Board finds that the veteran's claim for an increased 
rating for his right knee disability is a plausible and well 
grounded claim.

The Court has established that, when a claimant was awarded 
service connection for a disability, and the claimant 
subsequently appealed the RO's initial assignment of the 
rating for those disabilities, the claim is well grounded as 
long as the rating schedule provides for a higher rating and 
the claim remains open.  Shipwash v. Brown, 8 Vet.App. 218 
(1995).  The veteran appealed the ratings initially assigned 
for his right hip and left knee disabilities.  The rating 
schedule provides for higher ratings for those disabilities.  
The Board finds that the claims for increased ratings for the 
right hip and left knee disabilities are well grounded 
claims.

The veteran's claims for increased ratings are addressed by 
records of medical examinations and treatment.  The Board is 
satisfied that the facts relevant to the veteran's claim have 
been properly developed, so that VA has satisfied its 
statutory obligation to assist the veteran in the development 
of his claim.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1998).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(1998).  Nevertheless, the present level of disability is of 
primary concern, and the past medical reports do not have 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59 (1998).  In rating musculoskeletal disabilities, the 
evaluation must take into account factors such as functional 
loss due to pain on motion, weakened movement, excess 
fatigability, lost endurance, swelling, or incoordination.  
38 C.F.R. § 4.40, 4.45 (1998); DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  38 C.F.R. § 4.7 (1998).

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Court has further held that the Board 
must address referral under 38 C.F.R. § 3.321(b)(1) only 
where circumstances are presented which the Director of VA's 
Compensation and Pension service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the claims file with these mandates in minds, 
the Board finds no basis to initiate consideration of an 
extraschedular rating.

Right Hip
In VA outpatient treatment records dated in July 1987, the 
veteran reported having had an injury to his right leg during 
service.  He reported that intermittent pain in his right 
leg, from his thigh to his calf, had worsened over the 
preceding year.  Arthritis in the veteran's right hip was 
shown on x-rays taken in July 1987.  VA outpatient treatment 
notes dated from 1987 to 1991 indicated that the veteran 
received pain medication for arthritis in his right hip and 
knee.  During that time, he reported fatigue in his right 
leg, and a dull ache in his right hip.  On VA examination in 
November 1991, he reported aching in his right hip.  He 
indicated that he worked as a restaurant manager, and that he 
was on his feet most of the day.  The examiner noted that the 
veteran had a slight limp favoring his right leg, due to 
pain.  There was no limitation of motion of the right hip, 
but the veteran reported pain in his right thigh with 
walking.  X-rays taken in November 1991 revealed severe 
degenerative changes of the right hip and femoral head, with 
a large subchondral cyst superolaterally.

On VA examination in May 1993, the veteran reported constant 
pain in his right hip and hamstring area.  The examiner noted 
x-ray evidence of avascular necrosis of the right hip.  In 
June 1993, x-rays revealed marked cystic changes in the 
weightbearing portion of the acetabulum.  Later in June 1993, 
the veteran underwent a total replacement of his right hip, 
with prosthetic replacement of the femoral head.  In an 
October 1994 decision, the Board established service 
connection for arthritis in the veteran's right hip.

After the hip replacement, the veteran received VA outpatient 
follow-up treatment.  In July 1994, x-rays showed that the 
prosthesis in the veteran's right hip was in good position.  
In December 1994, the hip replacement was described as 
stable.  The hip had 90 degrees of flexion, 30 degrees of 
abduction, 30 degrees of external rotation, and 15 degrees of 
internal rotation.  X-rays taken in December 1994 and 
February 1995 noted some spurring that had been seen 
previously, with no gross displacement or acute process.

In September 1995, the veteran reported muscle cramping and 
stiffness in his right thigh.  The examiner indicated that 
there was no pain in the right hip except for popping with 
flexion.  The range of motion of the right hip was normal.  A 
discrepancy in the length of the legs was noted.  In December 
1996, the right hip had full range of motion.  In March 1997, 
an examiner noted very minimal discomfort on motion of the 
right hip.  It was reported that the veteran walked 
independently, without any assistive device.

On VA examination in May 1997, the veteran reported that he 
had soreness in his right hip most of the time, but that he 
did not have pain in the hip with walking.  The examiner 
noted that the veteran had a waddling gait, favoring the 
right side.  His right leg was measured as one half inch 
shorter than the left.  His right hip had 115 degrees of 
flexion without pain.  Abduction was to 30 degrees with pain, 
and to 25 degrees without pain.  Adduction was to 20 degrees 
with pain, and to 15 degrees without pain.  External rotation 
was to 30 degrees with pain, and to 25 degrees without pain.  
Internal rotation was to 30 degrees with pain, and to 25 
degrees without pain.  The examiner noted that the hip had 
soreness on weightbearing.

In June 1997, the veteran reported soreness in his right 
thigh which resolved after the first few steps of walking.  
The examiner noted a painless full range of motion of the 
right hip.  The examiner stated the impression that the right 
thigh discomfort was most likely related to the uncemented 
prosthesis, and that the pain should resolve with time.  In 
October 1997, treatment notes indicated that the veteran's 
right hip was doing well.

A bone scan performed in May 1998 did not show evidence of 
infection of the right hip, and there was no definite 
evidence of loosening of the prosthesis.  In June 1998 the 
veteran reported soreness from his right knee to his right 
hip.  Examination revealed full range of motion of the hip, 
with minimal discomfort.  Records from July 1998 indicated 
that the veteran's right leg was found to be shorter than his 
left, apparently due to post-operative changes.  The veteran 
received a heel lift, and the lift reportedly helped with his 
right leg and hip pain.

On VA examination in August 1998, the veteran reported that 
he took pain medication three times per day.  He reported 
that he wore a heel lift on the right, as that leg was 
shorter than the left.  He reported that he had pain in the 
right hip with extended standing or walking.  The examiner 
noted that the right hip pain seemed to be mild.  The 
examiner noted that the veteran walked with a limp on the 
right, and that the right leg was shorter than the left.  The 
examiner reported the ranges of motion of the right hip as: 
flexion of 110 degrees with pain, and 100 degrees without 
pain; extension of 20 degrees with pain, and 10 degrees 
without pain; abduction of 30 degrees with pain, and 20 
degrees without pain; adduction of 15 degrees with pain, and 
10 degrees without pain; external rotation of 40 degrees with 
pain, and 30 degrees without pain; and internal rotation of 
30 degrees with pain, and 20 degrees without pain.  The 
examiner reported that after repeated motion, the right hip 
showed fatigue, pain, and weakness.  After repeated motion, 
the ranges of motion of the hip were 110 degrees of flexion 
with pain, 30 degrees of extension without pain, 35 degrees 
of abduction with pain, and 15 degrees of adduction with 
pain.  The examiner noted atrophy of the right buttocks, and 
a well healed surgical scar.

The veteran's right hip disability is currently rated as 30 
percent disabling under Diagnostic Code 5054.  Under that 
Code, prosthetic replacement of the head of the femur, or of 
the acetabulum, is rated as follows:

For one year following implantation of 
prosthesis . . .
100 percent

Following implantation of prosthesis, 
with painful motion or weakness such as 
to require the use of crutches. . . 90 
percent

Markedly severe residual weakness, pain, 
or limitation of motion following 
implantation of prosthesis. . .
70 percent

Moderately severe residuals of weakness, 
pain or limitation of motion. . . 50 
percent

Minimum rating. . .30 percent

38 C.F.R. § 4.41a, Diagnostic Code 5054 (1998).

The medical evidence indicates that that the veteran has 
fatigue, weakness, pain, and limitation of motion residual to 
his right hip replacement.  There is some question as to 
whether the weakness, pain, and limitation of motion as 
recently described reach the level of moderately severe, as 
would be required for a 50 percent rating under Diagnostic 
Code 5054.  The Board notes that, in addition to the symptoms 
contemplated by Diagnostic Code 5054, the veteran's right hip 
disability is also manifested by fatigue.  Factors such as 
excess fatigability must be taken into consideration in 
rating a musculoskeletal disability.  38 C.F.R. §§ 4.40, 4.45 
(1998); DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
addition, the medical evidence indicated that the veteran's 
right leg, after the hip replacement surgery, is one half 
inch shorter than his left leg.  The rating schedule 
addresses shortening of the bones of the lower extremity at 
Diagnostic Code 5275.  The affected lower extremity must be 
shorter by 11/4 inches or more for a compensable rating to be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5275 (1998).  
Although the one half inch shortening of the veteran's right 
leg is not sufficient to warrant a separate compensable 
rating, that residual manifestation of his right hip 
replacement may be taken into account in evaluating his right 
hip disability.

While the recorded weakness, pain, and limitation of motion 
of the veteran's right hip may not reach the level of 
moderately severe, the Board also takes into consideration 
the disabling manifestations of fatigue, and a one half inch 
shortening of the right leg.  Based on all of the 
manifestations, the Board finds that the record supports the 
assignment of a 50 percent rating for disability residual to 
the veteran's right hip arthritis and replacement.

Right Knee
History provided in the veteran's service medical records 
indicates that he was first seen for swelling in his right 
knee in March 1952.  The veteran reported that the swelling 
in the knee began two weeks after he injured his ankle on a 
combat training course.  The service medical records showed 
additional treatment in 1952 and 1953 for swelling and pain 
in the right knee.  Service connection has been established 
for disability of the veteran's right knee, now described as 
synovitis and arthritis.

On VA medical examination in February 1954, the veteran 
reported constant swelling of his right knee.  The examining 
physician found that there was no instability of either knee.  
Both knees had extension to 180 degrees and flexion from 180 
degrees to 60 degrees.  The examiner noted mild swelling of 
the right knee, and mild snapping of the right knee on 
extended motion.  X-rays of the right knee revealed slight 
lipping and spurring of the patella and the lateral tibial 
plateau.  The examiner's diagnoses were history of 
chondromalacia, and chronic mild synovitis.

On VA examination in March 1959, the veteran reported that he 
had aching and occasional giving way of his right knee.  X-
rays revealed evidence of spurring of the condyles of the 
femur, and partial separation of the tibial tubercle.  The 
examiner found no limitation of motion, no swelling, and no 
crepitus.  The examiner reported that examination had not 
shown orthopedic disease in the right knee.  In May 1963, the 
veteran's wife wrote that the veteran constantly complained 
of aches and pains in his right knee.

VA outpatient treatment notes dated in 1987 through 1991 
reflected that the veteran reported pain and giving way in 
his right knee.  X-rays taken in July 1987 and May 1989 
revealed degenerative osteoarthritic changes of the right 
knee joint.  Crepitus was noted in the right knee in July 
1987, and in both the right and left knees in October 1988.  
Treating physicians found that the veteran had degenerative 
joint disease of the right knee.

On VA examination in November 1991, the veteran reported pain 
in his right leg from his hip to his knee, with periodic 
swelling in the knee.  The examining physician found full 
range of motion in the veteran's right knee.  The examiner 
noted that the veteran favored the right knee because of 
pain.  Examination did not reveal swelling or limitation of 
motion of the knee.  X-rays taken of both knees in November 
1991 revealed bilateral degenerative changes, more severe in 
the left knee than in the right.

On VA examination in May 1993, the veteran reported tightness 
and a sense of instability in his right knee.  X-rays 
revealed degenerative joint disease in both knees.  The 
examining physician found no crepitus, swelling, or 
limitation in either knee.

VA outpatient treatment notes dated in 1994 indicated that 
the veteran reported pain, and catching or locking, in his 
right knee.  On examination, the right knee had a range of 
motion from 5 to 110 degrees.  Both knees had crepitus and 
tenderness, but no laxity.

The report of a VA examination in May 1997 indicated a 
history of problems with the right and left knees.  The 
veteran reported pain in both knees.  The examiner noted that 
the veteran's gait favored his right leg.  There was medial 
instability in the right and left knees.  There was chronic 
swelling of the knees, more on the left.  Standing was 
unsteady on the right leg, and more steady on the left.  In 
the right knee, there was extension to 0 degrees with no 
pain.  There was flexion to 110 degrees with pain, and 100 
degrees with pain.  The examiner's diagnoses included severe 
degenerative arthritis of the right knee.

On VA examination in August 1998, the veteran reported that 
his right knee was tender and painful at times.  The examiner 
noted that the veteran walked with a limp on the right.  The 
right knee had flexion of 140 degrees with no pain, and 
extension to 180 degrees with no pain.  There was no medial 
instability in the right knee.

The veteran's right knee disability is currently evaluated 
under Diagnostic Code 5003.  Under that Code, degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the joint or 
joints is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups warrants a 10 percent evaluation.  
With the addition of occasional incapacitating exacerbations, 
a 20 percent evaluation is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 (1998).  Under the rating schedule, 
synovitis is rated on limitation of motion of affected parts, 
as degenerative arthritis is rated.  38 C.F.R. § 4.71a, 
Diagnostic Code 5020 (1998).

In recent medical examinations, the veteran's right knee has 
not been limited to 45 degrees or less of flexion, nor has 
the limitation of extension of that knee been to 10 degrees 
or greater.  Thus, the limitation of motion of the right knee 
is not compensable under Diagnostic Codes 5260 and 5261 
(1998).  On examination in 1997, the veteran's right knee had 
swelling, limitation of motion, and pain with motion.  The 
knee had no limitation of motion or pain on motion on 
examination in 1998.  Taking into account the veteran's 
limitation of motion, and his functional loss due to swelling 
and pain on motion, his current symptoms do not warrant a 
rating greater than the 10 percent rating that is currently 
assigned for his right knee arthritis and synovitis.

The veteran has reported instability in his right knee.  
Medial instability in his right knee was noted on VA 
examination in May 1997, but was not found on VA examination 
in August 1998.  VA has found that limitation of motion of 
the knee and instability may be rated separately, under 
Diagnostic Codes 5003 and 5257, respectively.  VAOPGCPREC 23-
97 (July 1997).  The most recent medical evidence indicates, 
however, that the veteran does not currently have instability 
in his right knee.  Therefore, a separate rating for 
instability of the knee is not warranted.

Left Knee
On VA medical examination in February 1954, the examining 
physician found that there was no instability of either of 
the veteran's knees.  Both knees had extension to 180 degrees 
and flexion from 180 degrees to 60 degrees.

VA outpatient treatment notes dated in 1987 through 1989 
reflected that the veteran was seen for orthopedic 
complaints, predominantly involving his right knee.  In 
October 1988, he was noted to have crepitus in both the right 
and left knees.  X-rays taken of both knees in November 1991 
revealed bilateral degenerative changes, more severe in the 
left knee than in the right.  On VA examination in May 1993, 
x-rays revealed degenerative joint disease in both the left 
and right knees.  The examining physician found no crepitus, 
swelling, or limitation in either knee.

VA outpatient treatment notes dated between 1994 and 1996 
reflected the veteran's complaints of pain in his left knee.  
In July 1994, his left knee had full range of motion, and had 
crepitus.  In December 1994, his left knee had a range of 
motion from 5 to 120 degrees.  Both of his knees had crepitus 
and tenderness, but no laxity.  In December 1996, his left 
knee had a full range of motion.

The report of a VA examination in May 1997 indicated a 
history of problems with the right and left knees.  It was 
noted that surgical replacement of the left knee was planned.  
The veteran reported pain in both knees.  The examiner noted 
that the veteran's gait favored his right leg.  There was 
medial instability in the right and left knees.  There was 
chronic swelling of the knees, more on the left.  Standing 
was unsteady on the right leg, and more steady on the left.  
The left knee had extension to 0 degrees with pain, and to 10 
degrees without pain.  Flexion was to 100 degrees with pain, 
and to 95 degrees without pain.  The examiner's diagnoses 
included severe degenerative arthritis of the left knee.

VA outpatient treatment notes dated in 1997 and 1998 
reflected that the veteran complained of pain in his left 
knee.  The veteran indicated that he wanted a surgical knee 
replacement.  In October 1997, motion of the left knee was 
limited to 5 degrees of extension and 90 degrees of flexion.  
In May 1998, the treating physician noted that the veteran's 
left knee pain was very slight, with occasional swelling and 
a sensation of instability.  It was noted that the veteran 
was able to run and ride a bicycle.  On examination, there 
was no joint line tenderness.  There was mild swelling, and 
the range of motion was from 5 to 130 degrees.  The examiner 
noted crepitus and palpable osteophytes.  The examiner noted 
that the veteran's left knee symptoms did not limit his 
activities.  

The report of a VA examination in August 1998 indicated that 
the left knee had chronic swelling, tenderness on palpation, 
and medial instability.  The knee had 130 degrees of flexion 
with pain, and 120 degrees without pain.  The knee had 
extension to 180 degrees without pain.  With repeated motion 
and resistance, there was fatigue, pain and weakness in the 
left knee, with flexion of 120 degrees, and extension of 160 
degrees.

Recent medical findings indicated that the veteran had 
limitation of motion of the left knee, with pain on motion at 
the extremes of his range of motion.  In addition, the August 
1998 examination revealed that repeated motion and resistance 
produced fatigue, pain, and weakness in the knee.  The 
limitation of motion of the veteran's left knee is not 
compensable under Diagnostic Codes 5260 and 5261.  The 
10 percent rating that is currently assigned is consistent 
with the x-ray evidence of arthritis and a noncompensable 
limitation of motion, as provided under Diagnostic Code 5003.  
There is not evidence that the left knee arthritis has 
occasional incapacitating exacerbations, such as would 
warrant a 20 percent rating under Diagnostic Code 5003.  
Taking into consideration the demonstrated fatigue, pain, and 
weakness in the left knee with repeated motion, the left knee 
has greater functional loss than is represented by the 
limitation of motion alone.  Based on all of those factors, 
the Board finds that an increase to a 20 percent rating is 
warranted for the arthritis in the veteran's left knee.

In addition, VA examinations in 1997 and 1998 indicated that 
the veteran's left knee disability was manifested by medial 
instability in addition to limitation of motion.  Instability 
of a knee joint is evaluated under Diagnostic Code 5257.  In 
general, VA regulations provide that "pyramiding," or the 
evaluation of the same disability under various diagnoses, is 
to be avoided.  38 C.F.R. § 4.14 (1998).  As noted above, 
however, VA has specifically found that limitation of motion 
of the knee and instability of the knee are not duplicative 
or overlapping conditions, and that a claimant who has both 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97 (July 
1997).  The presence of both arthritis and instability in the 
veteran's left knee is adequately shown by medical evidence.  
Therefore, a separate rating for instability in the left knee 
is warranted.

Under Diagnostic Code 5257, instability of the knee is rated 
as 10 percent disabling if slight, 20 percent if moderate, 
and 30 percent if severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (1998).  The medical evidence does not indicate that 
instability in the knee is more than slight.  Thus, a 10 
percent rating for instability in the left knee is granted.


ORDER

Entitlement to a 50 percent disability rating for arthritis 
of the right hip, status post total hip replacement, is 
granted, subject to laws and regulations controlling the 
disbursement of monetary benefits.

Entitlement to a disability rating in excess of 10 percent 
for arthritis and synovitis of the right knee is denied.

Entitlement to a 20 percent disability rating for arthritis 
of the left knee is granted, subject to laws and regulations 
controlling the disbursement of monetary benefits.

Entitlement to a separate 10 percent disability rating for 
instability of the veteran's left knee is granted, subject to 
laws and regulations controlling the disbursement of monetary 
benefits.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

- 14 -


- 1 -


